Citation Nr: 1243657	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  11-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
In Wichita, Kansas


THE ISSUE

Whether severance of service connection for chronic obstructive pulmonary disease (COPD) with emphysema was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that service connection benefits for COPD with emphysema would be discontinued, effective September 6, 2007.  An April 2012 rating decision revised the effective date to September 1, 2009.  The claim is now in the jurisdiction of the Wichita, Kansas RO. 

In June 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in July 2012, when it was remanded for further development, to include obtaining an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The issue of entitlement to nonservice-connected pension has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The medical evidence shows that the original diagnosis of asbestos-related pulmonary disability on which the award of service connection for COPD with emphysema was based was clearly erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for COPD with emphysema based on a change in diagnosis was proper.  38 U.S.C.A. §§ 1110, 5107, 5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

With respect to the duty to notify as it applies to the claims involving the propriety of severance of service connection, as they involve a determination as to clear and unmistakable error (CUE), the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance is warranted, a rating decision proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d). 

As discussed in detail below, the Veteran was provided the appropriate due process in a March 2009 notification letter of the rating decision that proposed to sever the Veteran's award of service connection for COPD with emphysema as a result of asbestos exposure in service.  The June 2009 rating decision provided a clear explanation concerning the reasons for proposed severance.  While the effective date of the severance was erroneously applied in the original decision as September 2007, the April 2012 rating decision remedied the error by changing the date of severance to September 2009.  Since then, the Veteran has been afforded the opportunity to submit additional evidence opposing the severance and to offer testimony at a hearing before the Board, and the propriety of the severance has been readjudicated in a Supplemental Statement of the Case issued in October 2012.  Therefore, the Board finds that the Veteran has been afforded the requisite due process prior to the severance of service connection.

Additionally, the prior remand instructions issued in July 2112 have been complied with.  Specifically, the RO was instructed to provide a VA examination, which was accomplished in September 2112.  A review of the examination report shows that it was adequate and fully responsive to the questions posed in the remand.

Legal Standard for Severance of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

An award of service connection will be severed only where evidence establishes that such was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105(d) (2012). 

The provisions of 38 C.F.R. § 3.105(d) (2012) state that, "A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion."

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

The Court has further stated that CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc). 

It has been held by the Court that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App 383 (1998).  See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (§ 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.).  See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a)). 

However, the evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because 38 C.F.R. §  3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  It was reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to [38 C.F.R. §] 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record." Venturella, 10 Vet. App. at 342-43. 

Facts

The Veteran was granted service connection for COPD with emphysema in a May 2008 rating decision.  The RO discontinued or severed those benefits in a June 2009 rating decision. 

Service connection was granted, in part, based on a March 2008 VA examination report.  In addition to his acknowledged in-service asbestos exposure, the Veteran reported that he had smoked about one pack of cigarettes per day from the age of 29 until about six years prior, when he decreased that to two-to-three cigarettes per day. X-rays at the time demonstrated marked chronic broncho-pulmonary disease, advanced emphysema, and chronic atelectasis. 

The examiner, a physician, noted a pulmonary function study in 1999 showing moderate obstructive changes and further noted service medical records indicating several episodes of upper respiratory infections for which he was treated with antibiotics.  The examiner concluded that although a pulmonary function test (PFT) showed obstructive disease with air trapping, the Veteran's lung disease was so extensive that it was at least as likely as not that asbestos exposure in military service contributed to his present dyspnea. 

Aside from the 1999 study above, a September 2005 chest X-ray showed minimal pleural thickening in the left apex, and a February 2006 chest X-ray which showed pleural thickening in the superolateral left apex, but no other significant findings.  The remainder of the medical evidence has uniformly shown hyper-expanded lungs (typical of emphysema), but no pleural thickening or calcifications.  

In conjunction with a September 2008 VA examination, an X-ray was conducted, which showed fibrosis and granulomas, as well as hyperinflation, but did not demonstrate any signs of asbestosis such as pleural calcifications.  The examiner, an Advanced Registered Nurse Practitioner (ARNP), concluded that the Veteran's COPD with emphysema was more likely than not secondary to his tobacco usage without objective evidence of asbestosis. 

In November 2011, a second ARNP conducted a third VA examination, where the Veteran noted that he smoked up to two packs of cigarettes at times from age 14 to age 62 and he was currently smoking four cigarettes per day.  The examiner also noted his in-service asbestos exposure. 

The examiner concluded, after reviewing several diagnostic studies, that the Veteran's respiratory disabilities were less likely than not related to asbestos exposure in service as there was no documented evidence of asbestos on chest X-rays or on high resolution computed tomography (HRCT) of the chest.  The examiner stated that asbestosis will show pleural plaques on X-ray or CT and that no plaques were ever identified.  Moreover, even though a pulmonologist stated that the Veteran had asbestosis, there was no pleural thickening or pleural plaques.  The examiner stated that there was a less than 50 percent chance without biopsy that the Veteran had asbestosis related to COPD even though he was exposed to asbestos during service.  The examiner further stated after reviewing the conflicting VA examinations that COPD with emphysema was more than likely attributable to years of cigarette smoking since there was no objective evidence of asbestosis in X-rays or CT scans. 

At his hearing in June 2012, the Veteran testified that a spot was found on his lungs when he was in the Navy, but he had not been made aware of that fact.  He had been told that pulmonary fibrosis was starting to take effect and he was prescribed antibiotics later while still on active duty.  While working around the boiler in service he was allowed to wear a handkerchief around his mouth to protect himself from the insulation, but was not provided a mask or respirator or informed of the hazards of asbestos exposure.  He stated that a test done in 1999 had shown moderate obstruction of the lungs.  He disagreed with the doctor who stated that his lung disability was caused by his smoking, because he had been a smoker before he began working on the boilers aboard ship, but after his work on the boilers he could barely breathe and lacked the stamina to play a game of basketball.  After his time in service, his breathing problems got progressively worse.  He had seen a doctor at VA within a year of his discharge who advised him he had pulmonary problems.  He stated that while serving his country he had been exposed to a high concentration of asbestos and he felt that he had been let down by VA with the severance of service connection when he was so severely disabled.  

A September 2012 VA examination involved the review of the entire claims file.  The examiner, a physician, offered the opinion that the Veteran's current COPD with emphysema was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale cited for the opinion was that the criteria for a finding of an asbestos-related pulmonary condition, as set forth by the American Thoracic Society, had not been met.  These criteria require a history of exposure, a finding of structural change in the lungs, and the exclusion of other causes.  In this case, the Veteran has an accepted history of exposure to asbestos during his years of working on boilers aboard a Navy ship.  

With regard to structural changes, there is a reference to a biopsy which showed fibrosis, although the actual report is not of record and the finding contains no specific details.  There was no discussion in the biopsy report of typical asbestos inclusions, which the examiner found relevant, given that the author of the letter in the file was aware of the Veteran's history of asbestos exposure.  The examiner also noted that early pleural thickening was seen in 2005, but subsequent X-rays did not show pleural thickening and a May 2012 CT scan also did not demonstrate pleural thickening or other abnormalities that would be expected in cases linked to asbestos.  

As to the third element, exclusion of other causes, the examiner noted the Veteran's long history of tobacco use, at least 45 pack years, with COPD beginning about 5 years prior to when the Veteran stopped or cut back on smoking.  Although pulmonary function testing was consistent with both obstructive and diffusive disease, it is not considered specific enough for a diagnosis or exclusion of asbestosis.  VA regulations require significant radiologic findings, such as reticular patterns, pleural plaques, or thickening before a diagnosis of asbestos-related pulmonary disability is warranted.

The examiner further stated that it is recognized that smoking exacerbates significantly the findings and symptoms of asbestosis and worsens the prognosis and related malignancies.  However, first there needs to be an established asbestos-related lung disease.  In this case, the examiner found that the asbestosis was not established because the standard criteria for such a diagnosis had not been satisfied.  Therefore, the Veteran's pulmonary condition was less likely than not related to asbestos exposure. 

Analysis

In this case, the question for consideration is whether the diagnosis relied upon in the May 2008 rating decision, specifically COPD with emphysema related to asbestos exposure, was erroneous.  The Veteran's exposure to asbestos during service is conceded. 

As explained by the September 2012 VA medical examination, the American Thoracic Society has established criteria which must be met in order for a diagnosis of asbestos-related pulmonary disease to be made.  Specifically, there must be (1) a history of exposure, (2) a finding of structural change in the lungs, and (3) exclusion of other causes.  In this instance, the Veteran has a known history of exposure to asbestos while in service, but also has a known history of tobacco use equivalent to at least 45 pack years.  Thus, the most critical area of focus for determining if the Veteran's current COPD with emphysema is the result of his asbestos exposure will be whether there are structural changes in the lungs.

The evidence of record that shows pleural thickening, a structural change indicative of asbestos-related disease, consists of September 2005 and February 2006 chest X-rays which mentioned minimal pleural thickening.  Since the February 2006 chest X-ray, none of the imaging studies done, including the May 2012 CT scan, has shown any evidence of pleural thickening, or any other structural changes indicative of asbestos-related pulmonary disease.  Further, none of the other chest X-rays or imaging studies prior to the ones in question, dating from as early as 2000, have shown any evidence of pleural thickening.  As a result, the VA examiner in September 2012 discounted the evidence of pleural thickening as an anomaly, rather than an accurate finding.

The question involved in the case of severance due to a change in diagnosis is whether the original diagnosis upon which service connection was based was clearly erroneous.  Unlike a more standard CUE analysis, however, such a determination involves not only the medical evidence and diagnostic standard in effect at the time of the original diagnosis, but also additional medical evidence and any updated diagnostic standards since that original diagnosis.  Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  In effect, the logical question is one of hindsight: based on the evidence and medical knowledge as it currently exists, would it be erroneous to render the diagnosis used as the basis of service connection?

In this instance, the diagnosis upon which service connection was based was clearly erroneous.  While there was evidence of possible structural changes in the lungs at the time of the 2008 decision, that evidence was, based on a review of the totality of evidence now available, clearly anomalous.  Indeed, none of the X-rays, MRIs, or CT scans of the Veteran's lungs since the 2005 study has shown the presence of any pleural thickening or interstitial changes such as would support a diagnosis of asbestos-related pulmonary disease.  The September 2012 VA examiner, as well as the two previous VA examiners, have stated that there is no evidence on which to base such a diagnosis.  All of the examiners have had access to and have reviewed the Veteran's claims files, including the statements of other doctors linking the Veteran's current COPD with emphysema, at least in part, to his asbestos exposure in service.  However, all have also relied upon the objective evidence as seen in the chest X-rays and CT scans, in stating that there is no evidence that the current problems are related to asbestos exposure.  

In contrast, the statements by medical providers in support of service connection have all indicated that asbestos exposure is a known cause of lung problems.  However, they have not cited any evidence that the Veteran has the type of structural changes in the lungs which would demonstrate that his specific disability is due to asbestos exposure.  Moreover, the original examination which diagnosed COPD linked to asbestos exposure based that conclusion on the severity of the Veteran's breathing problems and not on any chest X-ray, CT, or other objective imaging study.

Finally, the Board notes that the accepted medical criteria for diagnosing asbestos-related lung disease consist of three factors, one of which is the exclusion of other causes.  Here, all of the medical providers throughout the claim have cited to the Veteran's significant smoking history, at least 45 pack years, and his continued use of tobacco as a cause of his current lung disability.  Those medical providers who support the Veteran's claim of service connection include tobacco use as a cause, along with asbestos exposure, because of the well-known effects of smoking.  From the structure of the evaluative criteria, it appears that the inability to exclude cigarette smoking as a cause of his COPD with emphysema is sufficient reason to find the condition is not related to asbestos.  However, in this case, where there are no structural changes indicative of asbestos-related lung disease, the sufficiency of this third prong alone is moot.

Based on these considerations, the Board concludes that the original diagnosis of COPD with emphysema as a result of asbestos exposure was erroneous.  As such, the corrected diagnosis of COPD with emphysema which is not related to asbestos exposure is correct and the severance of service connection was proper.  38 C.F.R. § 3.105(d).

In reaching the above conclusion, the Board acknowledges a March 2112 letter written by B.K., M.D.  That letter referenced pulmonary fibrosis and pleural thickening- however, there is nothing to show any evidence in support of those findings since February 2006.  Thus, the March 2112 letter appears to be based on an inaccurate, or at least incomplete, factual premise.  Accordingly, the March 2112 letter is of minimal probative weight.
 
In sum, the claim for restoration of a grant of service connection for COPD with emphysema must be denied.

 
ORDER

Severance of service connection for COPD with asbestos was proper and the appeal is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


